Citation Nr: 0306221	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  A brief procedural discussion of the 
development of this issue is in order.  In a May 1997 
decision, the Board found, in pertinent part, that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a gastrointestinal 
disability.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 1999, the Court issued a Memorandum Decision that, in 
pertinent part, vacated the Board's decision in regard to the 
veteran's gastrointestinal disorder based on Hodge v. West, 
155 F. 3d (Fed. Cir. 1998), and remanded the matter for 
further Board action in accordance with the Court's decision.

Thereafter, in a July 1999 decision the Board again found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
gastrointestinal disability.  The veteran appealed the 
Board's July 1999 decision to the Court.  In January 2001, 
the Office of the General Counsel for VA, who represents the 
Secretary of this Department in legal matters before the 
Court, filed a motion with the Court, which essentially 
argued that a remand was required due to the recent enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  An Order 
subsequently rendered by the Court in June 2001 vacated and 
remanded the Board's July 1999 decision.  The case was then 
returned to the Board for compliance with the directives that 
were stipulated in the Court's Order.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disability was 
denied by a Board decision dated in January 1982.

2.  Evidence received since the January 1982 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is either cumulative, or does not bear 
directly or substantively on the issue in question, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a gastrointestinal disability has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  Upon review of the complete 
evidentiary record, the Board finds that all pertinent 
mandates of the VCAA and implementing regulations are met 
with respect to the issue addressed herein.  


Well-groundness is not an issue in this case; the claim has 
been considered on the merits.  The veteran was notified why 
the claim was denied in the rating decision in April 1995 and 
in a statement of the case in May 1995.  In an August 2002 
letter to the veteran the Board informed the veteran that he 
had the opportunity to submit additional argument and/or 
evidence in support of his appeal.  In the course of the 
appeal, the veteran has been advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  Additionally, in a December 2002 
letter from the Board, the VCAA was specifically cited, and 
the veteran was concisely informed of his and VA's respective 
responsibilities in the development of his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records.  
The veteran has not mentioned any outstanding evidence that 
might support his claim or effect its outcome.  He has not 
responded to either of the above-mentioned letters sent to 
him in August and December 2002 which acted to inform him of 
his right to submit additional evidence in support of his 
claim.  The Board observes that "the duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board has 
considered whether further VA examination is indicated, and 
has determined that there is no reasonable possibility that a 
VA examination would provide information of probative value 
to the matter at hand.  In sum, all of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA are met.

The provisions of 38 C.F.R. § 3.156 have now been amended.  
However, application of the changes in § 3.156 is limited to 
claims to reopen received on or after August 29, 2001.  Since 
the veteran's claim to reopen was received prior to August 29, 
2001, the new 38 C.F.R. § 3.156 provisions do not apply in 
this case. 


Service connection for a gastrointestinal disability was 
denied in a Board decision dated in January 1982.  Generally, 
a claim which has been denied in a Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7111.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  New evidence will 
be presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  See Winters v. West, 12 Vet. App. 203, 205-
06 (1999).  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The United States 
Court of Appeals for the Federal Circuit noted that "any 
interpretive doubt must be resolved in the veteran's favor" 
and that "the regulation imposes a lower burden to reopen 
than the Colvin test."  Hodge at 1361, n. 1.

The evidence previously of record included service medical 
records (SMRs), to include additional SMRs submitted by the 
veteran related to inpatient treatment in service, which 
reflect that the veteran suffered a number of injuries in a 
fall from a mountain cliff in April 1969.  In regard to a 
possible abdominal injury the veteran was noted to have 
ecchymosis in the right lower quadrant with a moderate 
hematoma.  However, he had a good femoral pulse, with normal 
bowel sounds, and no other tenderness.  He had grossly bloody 
urine upon his admission to the U.S. Army Hospital at 
Landstuhl, Germany.  However, there was no diagnosis of any 
type of abdominal injury or complaints of abdominal-related 
problems.  In January 1970 the veteran was treated on one 
occasion for complaints of nausea, vomiting, and diarrhea.  
The veteran underwent a separation examination in January 
1970.  At that time he indicated on his medical history form 
that he had no gastrointestinal problems, although his head 
injury and broken bones from his April 1969 fall were 
included.  The physical examination did not reveal any 
gastrointestinal-related problems.  The veteran was then 
given an early discharge from active duty and transferred 
into the Reserves.  He did not receive a medical disability 
discharge.

The veteran was afforded a VA examination in July 1971.  He 
made no reference to any type of gastrointestinal problems.  
The examination report noted that the veteran suffered a 
ruptured spleen in a motor vehicle accident that occurred 
after his discharge in 1970.  He had a long midline scar in 
the upper abdomen from a splenectomy.


Also of record were private treatment records from Dr. 
G.F.A., for the period from November 1970 to January 1973.  
The records pertained to treatment for conditions not related 
to the issue on appeal.

Associated with the record was an insurance application dated 
in August 1972.  The veteran responded that he had never had 
any disease or ulcer of the stomach, intestines, or rectum.  
He indicated injuries suffered in the fall in 1969 and from 
an automobile accident in 1970.

Also of record were treatment records from a private 
physician, Dr. J.W.E., dated from March 1976 to January 1978.  
The records indicated a diagnosis of small bowel obstruction 
due to post-traumatic and surgical adhesion in 1976.  In 
January 1978 the veteran underwent corrective surgery for 
intermittent incomplete small bowel obstruction.  The 
physician noted that the veteran had undergone abdominal 
trauma in 1969 and in 1971 [sic] and opined that the small 
bowel obstruction was due to post-traumatic and surgical 
adhesions.

Since the Board's January 1982 decision, the evidence added 
to the file includes:  (1)  SMRs submitted by the veteran; 
(2)  an October 1985 electromyography (EMG) report; (3)  
letter from J.W.E., dated in January 1994, transmitting 1976-
1978 treatment records; (4)  testimony at a local hearing 
dated in February 1994; (5)  statement from the veteran's 
mother, received in February 1994; (6)  letter from a private 
physician, Dr. T.V., dated in February 1994; (7)  newspaper 
article related to veteran's fall in 1969; (8)  examination 
report and letter from a private Doctor of Chiropractic, 
C.A.B., dated in April 1994, and, March 1995, respectively; 
(9)  VA treatment records dated from July 1992 to March 1995; 
(10)  VA examination reports dated from February 1982 to 
January 1995; (11)  testimony at a Travel Board hearing dated 
in March 1997; and, (12)  various statements from the veteran 
and his representative, to include a June 1999 informal 
brief.


Significantly, however, after carefully considering the 
evidence submitted since the Board's 1982 decision, and 
finding that, with the exception of the SMRs (some of which 
are duplicates of previously submitted records), all of it is 
new in that it was not of record previously, in light of 
evidence previously available, the Board is compelled to find 
that the veteran has not submitted evidence which is 
material.

The veteran has submitted additional SMRs that relate to 
treatment provided for his injuries in service.  The records, 
some of which are duplicative of evidence previously 
considered, do not show any evidence of a gastrointestinal 
disability.  The hospital treatment records, narrative 
summaries, and nursing notes define the veteran's other 
injuries and disabilities but make no reference to a 
gastrointestinal disability.  Accordingly, they are not 
material to issue and do not provide a basis to reopen.

The October 1985 EMG report, statement from the veteran's 
mother, Dr. T.V.'s statement, and the April 1994 examination 
report and March 1995 letter from Dr. C.A.B., are not 
relevant to the issue on appeal.  None of the evidence 
addresses the issue of a gastrointestinal disability and none 
of the medical evidence relates any current diagnosis to any 
incident of service.  Rather, the medical evidence pertains 
to the veteran's various orthopedic conditions.

The newspaper article, written in German, is also not 
relevant.  It reports the veteran's accident at the time of 
its incurrence in April 1969.  It is not probative of the 
issue of whether or not that the veteran currently suffers 
from a gastrointestinal disability that can be related to an 
incident of service.  Neither the veteran, nor his 
representative, has argued that the article contains such 
information.

The VA treatment records and VA examinations do not bear 
directly on the underlying issue.  The treatment records 
pertain to treatment provided for unrelated conditions.  The 
veteran's abdominal complaints are noted by past medical 
history but not as a condition that was treated.  The 
examination reports do not address any gastrointestinal 
complaints and provide no related diagnosis.


The private medical records transmitted by Dr. J.W.E. relate 
to medical care provided in 1976 and 1978 for the veteran's 
small bowel obstruction.  The records contain a pathology 
report and a laboratory report for an upper gastrointestinal 
series and small bowel study.  The records are additional 
documentation of the veteran's medical condition that was 
noted in prior treatment records from the physician.  There 
is no nexus opinion provided in the new records.  Therefore, 
they are not material.  The comment made by Dr. J.W.E. in 
1978, based on the veteran's subjective history, that the 
veteran had a small bowel obstruction due to post-traumatic 
and surgical adhesions was of record at the time of the 
January 1978 Board decision and thus is not new.

The veteran's testimony at his February 1994 and March 1997 
hearings provided no evidence of a medical nexus for his 
current gastrointestinal complaints.  He testified as to 
symptomatology and need to take stool softeners.  He did not 
provide any testimony regarding a medical opinion that would 
link his current condition to any incident of service.

Likewise, the veteran and his representative have contended 
that the SMRs establish that he suffered an abdominal injury 
in his fall in 1969.  The veteran believes that laboratory 
studies showed blood in his stool as definitive proof of an 
abdominal injury.  They also contend that his 1976 small 
bowel obstruction and 1978 corrective surgery, with residual 
disability, are related to the injuries suffered in the 1969 
fall.  Yet, the SMRs do not support that contention.  The 
SMRs indicate that the veteran was given extensive treatment 
for his many injuries.  None of the discharge summaries or 
documents relate any type of abdominal or gastrointestinal 
disability.  The statements are cumulative of arguments 
previously made.  Further, as a lay person, the veteran is 
not competent to offer an opinion concerning the etiology of 
any current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495, (1992).


In summary, the veteran has submitted new evidence, that is 
evidence that was not previously considered by the Board in 
January 1982.  However, he has failed to submit evidence that 
would bear directly and substantially on the issue to show 
that he currently suffers from a gastrointestinal disability 
that was incurred in service or that provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability".  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105; 38 C.F.R. § 3.156; Hodge.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a gastrointestinal 
disability, service connection remains denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

